 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MITCHELL DIXON, Jr.,                                      No. 2:19-cv-0510 DB P
12                           Plaintiff,
13             v.                                                  ORDER AND
14       H. VILLARREAL, et al.,                                    FINDINGS & RECOMMENDATIONS
15                           Defendants.
16

17            By an order filed May 30, 2019, plaintiff was ordered to file a completed in forma

18   pauperis affidavit and a certified copy of his prison trust account statement, and was cautioned

19   that failure to do so would result in a recommendation that this action be dismissed. The thirty-

20   day period has now expired, and plaintiff has not responded to the court’s order and has not filed

21   the required documents.1

22            In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

23   directed to assign a district judge to this case; and

24            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

25            These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   1
       Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff was properly served. It is
     the plaintiff’s responsibility to keep the court apprised of his current address at all times. Pursuant to Local Rule
28   182(f), service of documents at the record address of the party is fully effective.
                                                                  1
 1   after being served with these findings and recommendations, any party may file written

 2   objections with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 4   objections shall be filed and served within fourteen days after service of the objections. The

 5   parties are advised that failure to file objections within the specified time may waive the right to

 6   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 7   Dated: July 2, 2019

 8

 9

10

11   /DLB7;
     DB/Inbox/Routine/dixo0510.fifp
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
